DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant to note that the Examiner in charge of this Application has changed to Patricia Duffy, Art Unit 1645.
RESPONSE TO AMENDMENT
The amendment filed 7-20-2021 has been entered into the record.  Claims 1-7 have been cancelled.  Claims 8-10 are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Information Disclosure Statement
It is noted that citations 1-19 and 28-30 in the IDS filed 8-4-2021 are documents that are not in English and full translations have not been provided.  These documents have only been considered as of the English Abstract provided.
References 24 and 25 in the information disclosure statement filed 8-4-2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  These references have been lined through and not considered. 

Rejections Withdrawn
Any objection/rejection not maintained herein is withdrawn in view of the Amendment to the claims.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 8-10, the claims state “using an inactivated culture” however, the claims do not state how the culture is used.
As to claims 8-10, the independent claim 8 states “culture solution and/or a bacterial lyophilized powder”.  However, the inactivated culture cannot be both a solution and a powder.  
As to claim 10, the claim states “the pharmaceutical composition” which lacks antecedent basis in independent claim 8 from which it depends.


Allowable Claims
8. (Currently amended) A method of facilitating wound healing and reducing scars comprising contacting the wound with pharmaceutical composition comprising an effective dosage of an inactivated bacterial culture of Lactobacillus sp., wherein the inactivated culture of Lactobacillus sp. is obtained by culturing and sterilizing Lactobacillus paracasei GMNL-653 deposited with an accession number of CCTCC M2016226 on April 25th, 2016 in China Center for Type Culture Collection (CCTCC), Wuhan University, Wuhan 430072, China and comprises an inactivated bacterial culture solution 

9. (Original) The method of facilitating wound healing and reducing scars of claim 8 wherein the  9 cells/ mL to 1 x 1010 cells/ mL.

10. (Original) The method of facilitating wound healing and reducing scars of claim 8 a dosage form selected from the group consisting of a gel, a gel dressing, a spongy dressing, a film dressing or any combination thereof.


Status of Claims
Claims 8-10 stand rejected.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Patricia Duffy/Primary Examiner, Art Unit 1645